      Case 5:20-cv-00140-TKW-HTC Document 6 Filed 08/07/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

DARRELL A. JENKINS,

      Petitioner,

v.                                                 Case No. 5:20cv140-TKW-HTC
SECRETARY DEPARTMENT OF
CORRECTIONS,

      Respondent.
                                            /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 5). No objections to the Report and Recommendation were

filed. Upon due consideration of the Report and Recommendation and the case file,

I agree with the magistrate judge’s determination that this case is due to be dismissed

for failure to prosecute and failure to comply with a Court order.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is DISMISSED and the Clerk shall close the case file.
Case 5:20-cv-00140-TKW-HTC Document 6 Filed 08/07/20 Page 2 of 2




DONE and ORDERED this 7th day of August, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
